Exhibit 10.11
DRESSER-RAND GROUP INC.
STANDARD TERMS AND CONDITIONS FOR
PERFORMANCE RESTRICTED STOCK UNITS
These Standard Terms and Conditions apply to any Award of performance restricted
stock units granted to an employee of the Company under the Dresser-Rand Group
Inc. 2008 Stock Incentive Plan (the “Plan”), on or after January 1, 2011, which
are evidenced by a Grant Notice or an action of the Committee that specifically
refers to these Standard Terms and Conditions.

1.  
TERMS OF PERFORMANCE RESTRICTED STOCK UNITS

Dresser-Rand Group Inc., a Delaware corporation (the “Company”), has granted to
the Grantee named in the Grant Notice provided to said Grantee herewith (the
“Grant Notice”) an award of a number of performance restricted stock units (the
“Award” or the “Performance RSUs”) specified in the Grant Notice. Each
Performance RSU represents the right to receive one share of the Company’s
Common Shares, $0.01 par value per share (the “Common Shares”) upon the terms
and subject to the conditions set forth in the Grant Notice, these Standard
Terms and Conditions, and the Plan, each as amended from time to time. For
purposes of these Standard Terms and Conditions and the Grant Notice, any
reference to the Company shall, unless the context requires otherwise, include a
reference to any Affiliate, as such term is defined in the Plan.

2.  
VESTING OF PERFORMANCE RESTRICTED STOCK UNITS

The Award shall not be vested as of the Grant Date set forth in the Grant Notice
and shall be forfeitable unless and until otherwise vested pursuant to the terms
of these Standard Terms and Conditions. After the Grant Date, subject to
termination or acceleration as provided in these Standard Terms and Conditions
and the Plan, the Award shall become vested as described in this Section 2 with
respect to that number of Performance RSUs as described in this Section 2. The
Award shall vest as follows on each of the following “Vesting Dates”:
Portion of Award Vesting February 15, 2012

     
Company’s Relative TSR for period from January 1, 2011 through December 31, 2011
  Portion of Target Award Vesting (subject to adjustment by interpolation for
performance within Threshold, Target and Maximum)*
 
   
Below 25th Percentile Relative to Peer Group
  0%
 
   
At least 25th Percentile But Below 50th Percentile of Peer Group (“Threshold”)*
  16.67%
 
   
At least 50th Percentile But Below 75th Percentile of Peer Group (“Target”)*
  33.33%
 
   
Above 75th Percentile of Peer Group (“Maximum”)*
  50%

 

 



--------------------------------------------------------------------------------



 



Portion of Award Vesting February 15, 2013

     
Company’s Relative TSR for period from January 1, 2011 through December 31, 2012
  Portion of Target Award Vesting (subject to adjustment by interpolation for
performance within Threshold, Target and Maximum)*
 
   
Below 25th Percentile Relative to Peer Group
  0%
 
   
At least 25th Percentile But Below 50th Percentile of Peer Group (“Threshold”)*
  16.67%
 
   
At least 50th Percentile But Below 75th Percentile of Peer Group (“Target”)*
  33.33%
 
   
Above 75th Percentile of Peer Group (“Maximum”)*
  50%

Portion of Award Vesting February 15, 2014

     
Company’s Relative TSR for period from January 1, 2011 through December 31, 2013
  Portion of Target Award Vesting (subject to adjustment by interpolation for
performance within Threshold, Target and Maximum)*
 
   
Below 25th Percentile Relative to Peer Group
  0%
 
   
At least 25th Percentile But Below 50th Percentile of Peer Group (“Threshold”)*
  16.67%
 
   
At least 50th Percentile But Below 75th Percentile of Peer Group (“Target”)*
  33.33%
 
   
Above 75th Percentile of Peer Group (“Maximum”)*
  50%

      *  
The portion of the Target Award that vests on a Vesting Date shall be calculated
by straight-line interpolation for results achieved between Threshold and
Target, or for results achieved between Target and Maximum. For example, if the
Company’s Relative TSR for an applicable period is at 37.5% (halfway between the
25th Percentile and the 50th Percentile), the portion of the Target Award that
would vest for that period would be 25% (halfway between 16.67% and 33.33%).

 

2



--------------------------------------------------------------------------------



 



For purposes hereof:

  •  
“Company’s Relative TSR” means the ranking of the TSR of the Company’s Common
Shares for the applicable performance period, on a percentile basis, compared to
the TSRs of the common shares of the Peer Group for such performance period.

  •  
“TSR” for each performance period means the percentage change in the Average
Stock Price of a Common Share (or for each member of the Peer Group, a share of
the class of common stock most widely traded) from January 1, 2011 through the
last day of the applicable year (or, in the event of Retirement in 2011, death
or Disability, the date of such Retirement, death or Disability). For this
purpose, any dividends paid between January 1, 2011 and the last day of the
applicable year (or, in the event of Retirement in 2011, death or Disability,
the date of such Retirement, death or Disability) with respect to a Common Share
(or for each member of the Peer Group, a share of the class of common stock most
widely traded) shall be included so as to reflect the cumulative rate of return
utilizing price appreciation plus reinvestment of dividends so that they are
reflected as an increase in such Average Stock Price. In addition, TSR shall be
appropriately adjusted by the Compensation Committee to reflect stock splits,
stock dividends, and similar events with respect to the Common Shares (or, as
applicable, the class of common stock taken into account in determining the TSR
of a member of the Peer Group).

  •  
“Peer Group” means the companies listed on Exhibit A. If a member of the Peer
Group is acquired or is otherwise a party to a corporate transaction and no
longer exists as a separate entity, or if its common stock is delisted, the TSR
of the Peer Group will be determined for remaining performance periods
retroactively to January 1, 2011, without such former Peer Group member.

  •  
“Average Stock Price” means the average closing price of the Common Shares (or
for each member of the Peer Group, the class of common stock most widely traded)
for the 30 calendar days immediately preceding January 1, 2011 or, as
applicable, the last day of the applicable calendar year (or, in the event of
Retirement in 2011, death or Disability or Retirement, the date of such
Retirement, death or Disability).

 

3



--------------------------------------------------------------------------------



 



Notwithstanding anything contained in these Standard Terms and Conditions to the
contrary:

  (i)  
if the Grantee’s separation from service is due to death or Disability before
December 31, 2013, the Award shall vest with respect to with respect to any
uncompleted calendar years in the same manner as specified above, but using the
Company’s Relative TSR through the date of death of Disability rather than
through the end of the applicable calendar year(s);

  (ii)  
subject to Section 9, if the Grantee’s separation from service is due to the
Grantee’s Retirement (as defined in Section 18.G below) (x) during calendar year
2011, a pro-rata portion of the Target Award for 2011 shall vest, or (y) during
calendar year 2012 or 2013, the Award shall continue to vest in the same manner
as specified above (i.e., based on actual performance); provided, however, that
if the Grantee’s Retirement is less than twelve (12) months after the Grant
Date, only the following portion of the Award scheduled to vest in 2012 and 2013
shall be eligible to vest in the manner specified above: (x) the portion of the
Award attributable to 2012 and 2013 granted hereunder, (y) multiplied by a
fraction, (I) the numerator of which is the number of full days from the Grant
Date through the date of Retirement, and (II) the denominator of which is 1095.
The remaining portion of the Award shall be forfeited and canceled as of the
date of such Retirement; and

  (iii)  
if the Grantee’s separation from service is for any reason other than
Retirement, death or Disability, any then-unvested portion of the Award held by
the Grantee shall be forfeited and canceled as of the date of such separation
from service.

For purposes of this Section 2, “pro-rata portion” means a percentage, where the
numerator is the number of days between January 1, 2011 and the date of the
Grantee’s Retirement in 2010, and the denominator is 365.

3.  
SETTLEMENT OF PERFORMANCE RESTRICTED STOCK UNITS

Vested Performance RSUs shall be settled by the delivery to the Grantee or a
designated brokerage firm of one Share per vested Performance RSU following each
performance period or as soon as reasonably practicable thereafter (but in no
event later than the March 15th following the performance period); provided that
in the event the Grantee’s separation from service (i) is due to death or
Disability, such settlement shall occur as soon as reasonably practicable
following the date of death or Disability (and in no event later than two and
one-half months following the date of death or Disability), or (ii) is due to
Retirement in 2011, such settlement shall occur as soon as reasonably
practicable following such Retirement (and in no event later than two and
one-half months following such Retirement).

 

4



--------------------------------------------------------------------------------



 



4.  
RIGHTS AS STOCKHOLDER

The Grantee shall have no voting rights or the right to receive any dividends
with respect to Common Shares underlying Performance RSUs unless and until such
Common Shares are reflected as issued and outstanding shares on the Company’s
stock ledger.

5.  
CHANGE IN CONTROL

Unless otherwise provided in an employment, severance or other agreement between
the Company and the Grantee, the Committee shall determine the effect of a
Change in Control on all unvested Performance RSUs. Without limitation, the
Committee may provide for the acceleration of vesting of all or a portion of the
unvested Performance RSUs at such performance level as determined by the
Committee, for a cash payment based on the Change in Control Price in settlement
of the Performance RSUs at such performance level as determined by the
Committee, or for the assumption or substitution of Performance RSUs by the
Grantee’s employer (or the parent or an Affiliate of such employer) or other
service recipient that engages the Grantee immediately following the Change in
Control. In all events, any action under this Section 5 shall comply with the
applicable requirements of Section 409A of the Code.

6.  
RESTRICTIONS ON RESALES OF SHARES

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the Grantee
or other subsequent transfers by the Grantee of any Common Shares issued in
respect of vested Performance RSUs, including without limitation
(a) restrictions under an insider trading policy, (b) restrictions designed to
delay and/or coordinate the timing and manner of sales by Grantee and other
holders and (c) restrictions as to the use of a specified brokerage firm for
such resales or other transfers.

7.  
INCOME TAXES

The Company shall not deliver shares in respect of any Performance RSUs unless
and until the Grantee has made arrangements satisfactory to the Committee to
satisfy applicable withholding tax obligations. Unless otherwise permitted by
the Committee, withholding shall be effected by withholding Common Shares
issuable in connection with the delivery of the Performance RSUs. The Grantee
acknowledges that the Company shall have the right to deduct any taxes required
to be withheld by law in connection with the delivery of the Performance RSUs
from any amounts payable by it to the Grantee (including, without limitation,
future cash wages).

 

5



--------------------------------------------------------------------------------



 



8.  
NON-TRANSFERABILITY OF AWARD

The Grantee represents and warrants that the Performance RSUs are being acquired
by the Grantee solely for the Grantee’s own account for investment and not with
a view to or for sale in connection with any distribution thereof. The Grantee
further understands, acknowledges and agrees that, except as otherwise provided
in the Plan, the Performance RSUs may not be sold, assigned, transferred,
pledged or otherwise directly or indirectly encumbered or disposed of except to
the extent expressly permitted hereby and at all times in compliance with the
U.S. Securities Act of 1933, as amended, and the rules and regulations of the
Securities Exchange Commission thereunder, and in compliance with applicable
state securities or “blue sky” laws and non-U.S. securities laws. Unless
permitted by the Committee, the Performance RSUs may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated by the Grantee other
than by will or the laws of descent and distribution.

9.  
RESTRICTED ACTIVITIES

This Section 9 applies if the Grantee’s separation from service is due to the
Grantee’s Retirement and, as a result, all or a portion of the Performance RSUs
vest pursuant to Section 2(ii).

  A.  
By accepting the Performance RSU, the Grantee acknowledges and agrees that (i)
the Company is engaged in a highly competitive business; (ii) the Company has
expended considerable time and resources to develop goodwill with its customers,
vendors, and others, and to create, protect, and exploit its Confidential
Information (as defined in Section 18.B below); (iii) the Company must continue
to prevent the dilution of its goodwill and unauthorized use or disclosure of
its Confidential Information to avoid irreparable harm to its legitimate
business interests; (iv) the Grantee’s participation in or direction of the
Company’s day-to-day operations and strategic planning are an integral part of
the Company’s continued success and goodwill; (v) in the period between the
Grantee’s notice to the Committee of the Grantee’s Retirement and the date of
the Grantee’s Retirement (the “Transition Period”), the Grantee will participate
in identifying a successor, transitioning his or her responsibilities to and
training a successor, and engaging in other transition activities (the
“Transition Process”); (vi) given the Grantee’s position and responsibilities,
including during the Transition Period, he or she necessarily will be relying on
and/or creating Confidential Information that belongs to the Company and
enhances the Company’s goodwill; during the Transition Process will be
transmitting Confidential Information to his or her successor; and in carrying
out his or her responsibilities, including during the Transition Process, the
Grantee in turn will be relying on the Company’s goodwill and the disclosure by
the Company to him or her of Confidential Information; (vii) the Grantee will
have access to Confidential Information, including concerning the Transition
Process, that could be used by any competitor of the Company in a manner that
would irreparably harm the Company’s competitive position in the marketplace and
dilute its goodwill; (viii) the Grantee’s engaging in any of the Restricted
Activities during the Restriction

 

6



--------------------------------------------------------------------------------



 



Period would result in the inevitable disclosure or use of Confidential
Information for the Competitor’s benefit or to the detriment of the Company;
(ix) the Grantee will return to the Company upon Retirement all the Confidential
Information, in whatever form or media and all copies thereof, in his or her
possession, custody, or control; (x) by giving advance notice of his or her
Retirement, the Grantee represents that he or she will not engage in the
Restricted Activities; (xi) the Company is relying on such representation in
providing the Grantee continuing access to Confidential Information and
authorizing him or her to engage in the Transition Process and other activities
that will create new and additional Confidential Information during the
Transition Period; and (xi) absent the Grantee’s agreement to this Section 8,
the Company would not authorize the Grantee to participate in the Transition
Process and engage in other activities that provide access to or create new and
additional Confidential Information in an unfettered fashion; and would not
provide for the continued vesting of the Performance RSU upon Retirement as
provided for in Section 2.

  B.  
The Company, by granting the Performance RSU, and the Grantee, by accepting the
Performance RSU, thus acknowledge and agree that during the remaining term of
the Grantee’s employment with the Company, including the Transition Period, the
Grantee (i) will receive Confidential Information that is unique, proprietary,
and valuable to the Company; (ii) will rely on and/or create Confidential
Information that is unique, proprietary, and valuable to the Company; and
(iii) will benefit, including without limitation by way of increased earnings
and earning capacity, from the goodwill the Company has generated and from the
Confidential Information.

  C.  
Accordingly, in consideration of the promises of the Company set out in Section
8.B, the Performance RSU, and the continued vesting of all or a portion of the
Performance RSU upon Retirement as provided for in Section 2, the Grantee agrees
that:

  1.  
He or she will not engage in any of the Restricted Activities (as defined in
Section 18.E below) during the Restriction Period (as defined in Section 18.F
below);

  2.  
If he or she engages in, or threatens to engage in, any of the Restricted
Activities during the Restriction Period or otherwise violates his or her
obligations under this Section 8, then (x) the Performance RSUs held by the
Grantee that have not been settled shall immediately be forfeited and canceled
(regardless of whether then vested or unvested) and (y) with respect to any
Performance RSUs that have been settled, the Grantee shall immediately pay to
the Company the fair market value of the Shares associated with the settlement
of the Performance RSUs at the time of vesting;

 

7



--------------------------------------------------------------------------------



 



  3.  
If he or she engages in, or threatens to engage in, any of the Restricted
Activities during the Restriction Period or otherwise violates his or her
obligations under this Section 8, the Company would not have an adequate remedy
at law and would be irreparably harmed and, accordingly, that the Company shall
be entitled to equitable relief, including preliminary and permanent injunctions
and specific performance, in the event the Grantee engages or threatens to
engage in any of the Restricted Activities during the Restriction Period or
otherwise violates his or her obligations under this Section 8, without the
necessity of posting any bond or proving special damages or irreparable injury;
and

  4.  
Neither Section 8.C.2 nor Section 8.C.3 constitute the Company’s exclusive
remedy for a breach or threatened breach of the Grantee’s obligations under this
Section 8, but shall be in addition to all other remedies available to the
Company at law or equity.

  D.  
By accepting the Performance RSU, the Grantee acknowledges and agrees that (i)
the restrictions contained in this Section 8 are ancillary to an otherwise
enforceable agreement, including without limitation the mutual promises and
undertakings set out in Section 8.A and B, the Performance RSU, and the
continued vesting of all or a portion of the Performance RSU upon Retirement as
provided for in Section 2; (ii) the Company’s promises and undertakings set out
in these Standard Terms and Conditions, and in particular Section 8.B, the Grant
Notice, and the Plan, and the Grantee’s position and responsibilities with the
Company and his or her promises and undertakings set out in Section 8.A, give
rise to the Company’s interest in restricting the Grantee’s post-Retirement
activities; (iii) such restrictions are designed to enforce the Grantee’s
promises and undertakings set out in Section 8.A and his or her common-law
obligations and duties owed to the Company; (iv) the restrictions are reasonable
and necessary, are valid and enforceable, and do not impose a greater restraint
than necessary to protect the Company’s goodwill, Confidential Information, and
other legitimate business interests; (v) he or she will immediately notify the
Company in writing should he or she believe or be advised that the provisions of
this Section 8 are not, or likely are not, valid and enforceable; (vi) he or she
will not challenge the enforceability of this Section 8; (vii) absent the
Grantee’s agreement to this Section 8, the Company would not authorize the
Grantee to participate in the Transition Process and engage in other activities
that provide access to or create new and additional Confidential Information in
an unfettered fashion and would not provide for the continued vesting of the
Performance RSU upon Retirement as provided for in Section 2.

  E.  
The provisions of Section 2 providing for the continued vesting of all or a
portion of the Performance RSU upon Retirement and this Section 8 are mutually
dependent and not severable, and the Grantee acknowledges and agrees that the
Company would not provide for the continued vesting of the Performance RSU upon
Retirement as provided for in Section 2 but for the Grantee’s promises set out
in and the enforceability of this Section 8. Accordingly, if Section 8 or any
part of it is ever declared to be illegal, invalid, or otherwise unenforceable
in any respect by a court of competent jurisdiction, then the Grantee agrees
that (x) the Performance RSUs held by the Grantee that have not been settled
shall immediately be forfeited and canceled (regardless of whether then vested
or unvested) and (y) with respect to any Performance RSUs that have been
settled, the Grantee shall immediately pay to the Company the fair market value
of the Shares associated with the settlement of the Performance RSUs at the time
of vesting; provided that if the scope of the restrictions in this Section 8 as
to time, geography, or scope of activities are deemed by court of competent
jurisdiction to exceed the limitations permitted by applicable law, the Grantee
and the Company agree that the restrictions so deemed shall be, and are,
automatically reformed to the maximum limitation permitted by such law.

 

8



--------------------------------------------------------------------------------



 



10.  
THE PLAN AND OTHER AGREEMENTS

In addition to these Terms and Conditions, the Award shall be subject to the
terms of the Plan, which are incorporated into these Standard Terms and
Conditions by this reference. Certain capitalized terms not otherwise defined
herein are defined in the Plan. In the event of a conflict between the terms and
conditions of these Standard Terms and Condition and the Plan, the Plan
controls.
Subject to the next paragraph, the Grant Notice, these Standard Terms and
Conditions and the Plan constitute the entire understanding between the Grantee
and the Company regarding the Award, and any prior agreements, commitments or
negotiations concerning the Award are superseded.
The Award (including the terms described herein) are subject to the provisions
of the Plan and, if the Grantee is outside the U.S., there may be an addendum
containing special terms and conditions applicable to grants in the Grantee’s
country. The grant of the Performance RSUs to any such Grantee is contingent
upon the Grantee executing and returning any such addendum in the manner
directed by the Company.

11.  
NOT A CONTRACT FOR EMPLOYMENT.

Nothing in the Plan, in the Grant Notice, these Standard Terms and Conditions or
any other instrument executed pursuant to the Plan shall confer upon the Grantee
any right to continue in the Company’s employ or service nor limit in any way
the Company’s right to terminate the Grantee’s employment or other service at
any time for any reason.

12.  
SEVERABILITY.

In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

 

9



--------------------------------------------------------------------------------



 



13.  
HEADINGS.

The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.

14.  
FURTHER ASSURANCES.

Each party shall cooperate and take such action as may be reasonably requested
by another party in order to carry out the provisions and purposes of these
Standard Terms and Conditions.

15.  
BINDING EFFECT.

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

16.  
ELECTRONIC DELIVERY

By executing the Grant Notice, the Grantee hereby consents to the delivery of
information (including, without limitation, information required to be delivered
to the Grantee pursuant to applicable securities laws) regarding the Company and
the Subsidiaries, the Plan, and the Performance RSUs via Company web site or
other electronic delivery.

17.  
SECTION 409A

The Award shall be administered pursuant to the requirements of Section 409A of
the Code. For purposes hereof, “separation from service” shall have the meaning
specified in Section 409A of the Code and the regulations thereunder. To the
extent required by Section 409A of the Code, any payment hereunder to a Grantee
is a “specified employee” shall be delayed until six months following such
Grantee’s separation from service.

 

10



--------------------------------------------------------------------------------



 



18.  
DEFINITIONS

For purposes hereof, the following terms shall have the following meanings:

  A.  
“Competitor” shall mean any person or entity that carries on business activities
in competition with the activities of the Company, including but not limited to
(i) suppliers of rotating equipment, services and solutions for applications in
the oil, gas, petrochemical and process industries including for oil and gas
production; high-pressure gas injection, gas lift and other applications for
enhanced oil recovery; natural gas production and processing; gas liquefaction;
gas gathering, transmission and storage; hydrogen, wet and coker gas, synthesis
gas, carbon dioxide and other applications for the refining, fertilizer and
petrochemical markets; (ii) several applications for the armed forces;
(iii) applications for general industrial markets such as paper, steel, sugar,
and distributed and independent power generation; (iv) competing environmental
solutions such as compressed air energy storage, combined heat and power, air
separation, bio fuels, and wave or wind energy; or (v) servicing the Company’s
installed base of equipment, and the installed base of the Company’s class of
equipment of other suppliers through the provision of parts, repairs, overhauls,
operation and maintenance, upgrades, revamps, applied technology solutions,
coatings, field services, technical support and other extended services. The
term “Competitor” specifically includes but is not limited to the centrifugal
turbo and reciprocating compressor, steam and gas turbine, rotating machinery,
related aftermarket parts and services (including repairs, revamps, re-rates,
upgrades, applied technology, overhauls, remanufacturing, installation and
start-up) and other competing businesses of (x) GE Oil & Gas/Nuovo Pignone,
Siemens (including TurboCare), Solar Turbines, Inc., Rolls-Royce Group plc,
Elliott Company, General Electric, Alstom, Mitsubishi Heavy Industries, Hitachi,
MAN Turbo, Hickham USA, Sulzer Turbo Services, Wood Group, Burckhardt
Compression, Neuman & Esser Group, Ariel Corp., Thomassen Mitsui & Co., Ltd.,
Ebara, Shin Nippon Machinery Co. Ltd., Caterpillar Inc., Solar, Hoerbiger, or,
if those corporate names are not formally correct, the businesses commonly
referred to by those names; and (y) the successors to, assigns of, and
affiliates of the persons or entities described in clause (x).

  B.  
“Confidential Information” shall mean, without limitation, all documents or
information, in whatever form or medium, or consisting of knowledge or
“know-how” whether or not recorded in any medium, concerning or evidencing
sales; costs; pricing; strategies; forecasts and long range plans; financial and
tax information; personnel information (including without limitation
compensation, other terms of employment, or performance other than as concerns
solely the Grantee); business, marketing and operational projections, plans, and
opportunities; and customer, vendor, and supplier information; but excluding any
such information that is or becomes generally available to the public other than
as a result of any unauthorized disclosure or breach of duty by the Grantee.

  C.  
“Disability” shall have the meaning specified in Section 409A(a)(2)(C) of the
Code and the related Treasury Regulations.

  D.  
“Noncompetition Area” shall mean the following geographic areas to the extent
the Grantee’s duties and responsibilities for the Company take or took place
anywhere in or are or were directed at any part of: (i) any foreign country in
which the Company has provided, sold, or installed its services, products, or
systems or has definitive plans to provide, sell, or install its services,
products, or systems during the Grantee’s employment by the Company; and
(ii) any state or territory of the United States of America.

 

11



--------------------------------------------------------------------------------



 



  E.  
“Restricted Activities” means:

  1.  
The Grantee, whether on his or her own behalf or on behalf of any other
individual, partnership, firm, corporation, or business organization, either
directly or indirectly soliciting, inducing, persuading, or enticing, or
assisting another to solicit, induce, persuade, or entice, any person who is
then employed by or otherwise engaged to perform services for the Company, or
any person who at the time of the Grantee’s conduct had been employed by the
Company within the previous 12 months, to leave that employment or cease
performing those services;

  2.  
The Grantee, whether on his or her own behalf or on behalf of any other
individual, partnership, firm, corporation, or business organization, either
directly or indirectly soliciting, inducing, persuading, or enticing, or
assisting another to solicit, induce, persuade, or entice, any person or entity
who is then a customer, supplier, or vendor of the Company to cease being a
customer, supplier, or vendor of the Company or to divert all or any part of
such person’s or entity’s business from the Company; and

  3.  
The Grantee, whether on his or her own behalf or on behalf of any other
individual, partnership, firm, corporation, or business organization, either
directly or indirectly soliciting, inducing, persuading, or enticing, or
assisting another to solicit, induce, persuade, or entice, any person or entity
who is a potential customer, supplier, or vendor of the Company, or at the time
of the Grantee’s conduct was a potential customer, supplier, or vendor of the
Company within the previous 12 months, not to become a customer, supplier, or
vendor of the Company or to divert all or any part of such person’s or entity’s
business from the Company; and

  4.  
The Grantee’s association directly or indirectly, as an employee, officer,
director, agent, partner, stockholder, owner, member, representative, financial
contributor, or consultant, with any Competitor.

With respect to the post-Retirement Restriction Period, the Restricted
Activities in D.2 and D.3 extend only to a customer, supplier, or vendor or
prospective customer, supplier, or vendor with respect to whom or whose business
the Grantee has or had Confidential Information (including without limitation
knowledge of or participation in a bid, proposal, or offer); and the Restricted
Activities in D.4 extend only to a (x) the performance by the Grantee, directly
or indirectly, of the same or similar activities the Grantee performed for the
Company prior to Retirement or such other activities that by their nature are
likely to lead to the disclosure of Confidential Information; and (y) that take
place anywhere in, or are directed at any part of, the Noncompetition Area. The
“Restricted Activities” do not extend to the Grantee’s investment in stock or
other securities of a Competitor listed on a national securities exchange or
actively traded in the over-the-counter market if he or she and the members of
his or her immediate family do not, directly or indirectly, hold more than a
total of 5% of all such shares of stock or other securities issued and
outstanding.

 

12



--------------------------------------------------------------------------------



 



  F.  
“Restriction Period” shall mean the period of the Grantee’s employment by the
Company and continuing through the date that is three years after the Grantee’s
Retirement.

  G.  
“Retirement” shall mean the Grantee’s voluntary separation from service after
the Grantee has attained age sixty-two and completed at least ten years of
continuous service with the Company as of the date of separation or has attained
age sixty-five and completed at least five years of continuous service with the
Company as of the date of separation and in either event with the express intent
not to engage in any of the Restricted Activities after separation, provided
that the Grantee has provided the Committee at least one year’s advance notice
of such retirement.

 

13



--------------------------------------------------------------------------------



 



EXHIBIT A
MEMBERS OF PEER GROUP
Baker Hughes Incorporated (BHI)
Cameron International (CAM)
Exterran Holdings (EXH)
Flowserve (FLS)
FMC Technologies (FTI)
Gardner Denver (GDI)
Global Industries (GLBL)
Halliburton (HAL)
Idex (IDEX)
National Oilwell (NOV)
Oceaneering International (OLL)
Schlumberger (SLB)
Weatherford International (WFT)

 

14